Citation Nr: 9917533	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for partial amputations 
of the left and right forefeet.

2.  Entitlement to an increased rating for dermatitis of the 
legs and feet, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
amputations of the forefeet, bilaterally, and denied 
increased ratings for dermatitis of the legs and feet, and 
for paralysis of the left and right posterior tibial nerves.  
In May 1997 the Board denied increased ratings for the 
service-connected paralysis of the left and right posterior 
tibial nerves.  The Board also remanded the issue of service 
connection for amputations of the forefeet, based on a 
finding that the issue was inextricably intertwined with 
secondary service connection claims raised by the veteran, 
and remanded the issue of an increased rating for dermatitis 
of the legs and feet, bilaterally, for further evidentiary 
development.  As more fully explained below, the Board finds 
that this matter must once again be remanded.


REMAND

According to the Board remand in May 1997, the veteran was to 
be afforded a VA dermatological examination to assess the 
severity of his dermatitis of the foot and legs.  The 
examiner was to describe all clinical findings and 
distinguish symptoms and findings attributable to the 
service-connected dermatitis from those resulting from any 
other disorder found to be present.  Up-to-date treatment 
records were also to be compiled on remand.

On VA examination in December 1997, examination of the right 
leg revealed slight erythema and scale from the forefoot to 
the mid-calf area.  Examination of the left lower extremity 
revealed dry scale and erythema on the extremity to the skin 
just proximal to the knee.  There were erythematous plaques 
present on the lateral aspects of the knee, and the medial 
plaque had a small central ulceration present.  Additionally, 
in the remand, the RO was directed to contact the veteran and 
request that he submit the names and addresses of all health 
care providers, VA or private, who have treated him for 
dermatitis of the feet or legs since October 1992.  The 
record reflects that he did not respond to this request.  
During the pendency of this remand, he may, however, submit 
such evidence.  Nonetheless, on VA examination in 1997, the 
veteran did report that he was receiving treatment for 
seborrheic dermatitis at the Durham VA medical center.  The 
Board notes that the most recent VA records in the claims 
folder are dated in October 1993.  Since the RO has been put 
on notice of the existence of such records which may contain 
information to support the veteran's claim, and because VA 
records are constructively of record, they must be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
remand order, thus rendering the record incomplete and 
impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the Court's recent directive to the 
Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand 
of May 1997.  Stegall v. West, 11Vet. App. 268 (1998).  In 
Stegall the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders and that a remand by the Board imposes upon 
the RO a concomitant duty to ensure compliance with all of 
the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain complete and 
current treatment records for the veteran 
from the Durham VAMC, dating back to 
October 1993.  

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a VA 

dermatological examination to assess the 
severity of dermatitis of the foot and 
legs.  The claims folder, including any 
additional treatment records associated 
with the file, must be available for 
review by the examiner prior to 
evaluating the veteran.  The examiner 
should clearly describe all clinical 
findings in the examination report, and 
note for the record whether the veteran 
has constant exudation or itching, 
extensive lesions, or marked 
disfigurement pertaining to his service 
connected dermatitis.   

3.  Following the completion of all 
requested development the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


